IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DAVID T. BAILEY,

Appellant,

C.A. No. S19A-03-002 RFS

MOUNTAIRE FARMS and
UNEMPLOYMENT INSURANCE

APPEAL BOARD,

Appellee.

MEMORANDUM OPINION
On Appeal from a Decision of the Unemployment Insurance Appeal Board.
Affirmed.
Submitted: 8/1/2019
Decided: 9/13/2019
David T. Bailey, 703 Woodland Mills Drive, Seaford, Delaware 19973, Pro Se Appellant.

Barry M. Willoughby, Esq., and Lauren E.M. Russell, Esq., Rodney Square, 1000 North
King Street, Wilmington DE 19901, Attorneys for Appellee, Mountaire Farms.

Daniel C. Mulveny, Esq., and Victoria W. Counihan, Esq., Department of Justice, Carvel
State Building, 220 North French Street, Wilmington, Delaware 19801, Attorneys for Appellee,

Unemployment Insurance Appeal Board.

STOKES, R.J.
i 7
m~ a
Ss Oh
at
2B AO
ono
7 maw
Ww 4
coz
> cc 2
at
2} of
ea ~<
No
Oo

ANVIL
I. INTRODUCTION

David Bailey (“Appellant”) has appealed the decision of the Unemployment Insurance
Appeals Board (““UIAB” or “Board”) to deny Appellant’s claim for unemployment benefits. The
Board found that Appellant voluntarily terminated his employment with Mountaire Farms of DE
Inc. (“Employer”) without good cause and is accordingly disqualified from receiving
unemployment benefits. For the reasons stated herein, the Board’s decision is AFFIRMED.

Il. FACTUAL AND PROCEDURAL HISTORY
Appellant voluntarily quit his employment with Employer on November 2, 2018. Appellant

had undergone hip replacement surgery on June 22, 2018 and was in need of another hip
replacement. Upon returning to work, Appellant received medical restrictions from his doctor.
These medical restrictions allowed Appellant to perform sedentary work.'! Appellant notified
Employer’s Human Resources department of the medical restrictions. Employer accommodated
Appellant by moving him to another position as a Materials Clerk. Appellant requested a

housekeeping job but this was the only position available for him.

Appellant attempted to work in the new position but was unable to continue due to his medical
limitations. Appellant notified his supervisor that he was unable to continue working and went
back to Employer’s Human Resources department and resigned. Employer told Appellant that they
did not want to lose him. Appellant signed a document stating that he was leaving on good terms
so he could be rehired by Employer.

On November 18, 2018, Appellant applied for unemployment compensation benefits. The
Claims Deputy determined that Appellant was disqualified from receiving benefits because he

voluntarily terminated his employment without good cause attributable to his employment.

 

 Sedentary work provided that Appellant lift a maximum of ten pounds, occasional lifting and carrying of small
objects, and occasional walking and standing. R. at 11.
Appellant appealed to the Appeals Referee who affirmed the Claims Deputy’s decision finding
that Appellant failed to provide sufficient evidence that there was good cause to leave his
employment. Appellant appealed the Referee’s decision to the Board. The Board affirmed the
Referee’s decision finding that Appellant voluntarily left his employment without good cause
attributable to his work and is therefore disqualified from receiving unemployment benefits.
Appellant now appeals the Board’s decision to this Court.

Il. STANDARD OF REVIEW

When reviewing the decisions of the Board, this Court must determine whether the
Board’s findings and conclusions of law are free from legal error and are supported by
substantial evidence in the record.” Substantial evidence is such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.? The Court’s review is
limited: “[i]t is not the appellate court’s role to weigh evidence, determine credibility questions
or make its own factual findings, but merely to decide if the evidence is legally adequate to
support the agency’s factual findings.”*

IV. DISCUSSION

Appellant contends that he did not voluntarily quit his job without good cause, and thus is
entitled to unemployment benefits. Pursuant to 19 Del. C. §3314(1), an individual cannot qualify
for unemployment benefits where that individual leaves work “voluntarily without good cause
attributable to such work....”° The Supreme Court of Delaware established that “good cause is
established where: (i) an employee voluntarily leaves employment for reasons attributable to

issues within the employer's control and under circumstances in which no reasonably prudent

 

2 Unemployment ins. Appeal Bd. v. Martin, 431 A. 2d 1265 (Del. 1981).

3 Gorrell v. Division of Vocational Rehab., 1996 WL 453356 at *2 (Del. Super. Ct. 1996),
4 McManus v. Christiana Serv. Co., 1997 WL 127953, at *1 (Del. Super. Ct. 1997).

519 Del. C. §3314(1).
employee would have remained employed; and (ii) the employee first exhausts all reasonable
alternatives to resolve the issues before voluntarily terminating his or her employment.”® There is
no dispute as to whether Appellant voluntarily left his employment. The issue this Court must
address is whether the Board’s conclusion that Appellant left his employment without good
cause in connection with his job is supported by the evidence.

An individual does not have good cause to leave their employment because they are in an
undesirable situation.’ The court has held that when determining good cause, it should be
“determined by a reasonably prudent person under similar circumstances. An employee does not
have good cause to quit merely because there is an undesirable or unsafe situation connected
with the employment.’”®

Appellant resigned because his medical limitations made it difficult to continue work.
Appellant has not shown that he was medically restricted from the duties his new job entailed.’
Appellant has not shown that his new job duties were unreasonable to justify good cause.
Furthermore, Appellant did not have a doctor’s order to stop working in the new job to where
Employer moved him. The Board, based on the evidence, correctly determined that Appellant

has not shown that the conditions of the job were unreasonable, finding that Appellant has only

shown that he was uncomfortable in his job. This is insufficient to establish good cause.

 

5 Thompson v. Christiana Care Health Sys., 25 A.3d 778, 783 (Del. 2011).

7 Ament v. Rosenbluth Int'l, 2000 WL 1610770, at *2 (Del. Super. Ct. Aug. 31, 2000) (holding that an employee “did
not have good cause to leave her employment simply because she was in an undesirable situation. Good cause
exists when [an employee's] ability to earn a living is jeopardized....”).

8 Id. at *2 (“good cause exists (1) when an employer fails to pay wages; (2) when a decrease in claimant's wages
renders claimant unable to earn a living; and (3) when claimant discussed decrease in wages with employer prior
to quitting.”)

°R. at 11 (Appellant’s Doctor’s Certificate stating Appellant could return to work and perform sedentary duty).

4
The Board further determined that Appellant failed to exhaust his administrative
remedies with Employer. In order to exhaust all reasonable alternatives, an employee must
“bring the problem to the attention of someone with the authority to make the necessary
adjustments, describe the problem in sufficient detail to allow for resolution, and give the
employer enough time to correct the problem.”!°

The record reflects that Appellant was accommodated by Employer previously and that
Employer advised Appellant that they “did not want to lose him.”!! Appellant did not allow
Employer enough time to address the medical limitations a second time before resigning from his
employment, nor did he inform Employer that should his medical limitations not be
accommodated he would resign. Furthermore, Appellant did not obtain medical documentation
to justify quitting due to his medical limitations. The Board correctly determined that Appellant
failed to exhaust his administrative remedies.

The Board’s decision that Appellant left his employment without good cause is supported
by substantial evidence. Appellant informed his employer of his medical restrictions. Employer
accommodated Appellant by moving him to a different position with lighter duties. After trying
the new position and still feeling uncomfortable, Appellant resigned. Based on the evidence, the
Board concluded that Appellant has only shown that he was uncomfortable in his position which

is insufficient to establish good cause to justify voluntarily terminating employment. This Court

agrees.

 

1° Thompson, 25 A.3d at 784-85.
1 R, at 63.
V. CONCLUSION
Considering the foregoing, the Board’s decision is AFFIRMED. Appellant has failed to
show that he voluntarily terminated his employment with good cause attributable to his work and
is therefore disqualified from receiving unemployment benefits.

IT IS SO ORDERED.